Order entered September 7, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00157-CV

CBIF LIMITED PARTNERSHIP, COLUMBIA AIRPORT, LLC, AND STEVE FLORY,
                            Appellants

                                             V.

TGI FRIDAY'S INC., LBD CORPORATION, TGIF/DFW PARTNER, LLC, TGIF/DFW
  MANAGER, LLC, TGIF/DFW TERMINAL A RESTAURANT JOINT VENTURE,
DOMAIN ENTERPRISES, INC., TGIF/DFW RESTAURANT JOINT VENTURE, LOUIS
 STURNS, NORMA ROBY, ERMA JOHNSON HADLEY, RSH CONCESSIONS, LLC,
  DOMAIN ENTERPRISES DFW LIMITED PARTNERSHIP, AND TSQF LIMITED
                         PARTNERSHIP, Appellees

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-11-04730

                                         ORDER
       Appellees TGI Friday’s Inc., LBD Corporation, TGIF/DFW Partner, LLC, TGIF/DFW

Manager, LLC, TGIF/DFW Terminal A Restaurant Joint Venture, TGIF/DFW Restaurant Joint

Venture, Domain Enterprises, Inc., and Domain Enterprises DFW Limited Partnership’s

September 6, 2016 motion seeking leave to file a sur-reply brief is GRANTED, and the sur-

reply brief submitted on September 6, 2016 is ORDERED filed as of that date.


                                                    /s/   MOLLY FRANCIS
                                                          PRESIDING JUSTICE